DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
In view of the Amendments to the Claims filed June 10, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(a) previously presented in the Office Action sent March 10, 2021 have been withdrawn.
In view of the Amendments to the Claims filed June 10, 2021, the rejections of claims 1-20 under 35 U.S.C. 112(b) previously presented in the Office Action sent March 10, 2021 have been withdrawn.
In view of the Amendments to the Claims filed June 10, 2021, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 10, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 recites, “the at least one of:: the hot plate and the cold plate” which is grammatically incorrect.
Amending “the at least one of:: the hot plate and the cold plate” to “the at least one of: the hot plate and the cold plate” would overcome the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corresponding at least one of: the third rectangular surface and the fourth rectangular surface" on line 33-35.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the corresponding at least one of: the third rectangular surface and the fourth rectangular surface” to “a corresponding at least one of: the third rectangular surface and the fourth rectangular surface” would overcome the rejections.
Claim 8 recites the limitation "the corresponding at least one of: the third rectangular surface and the fourth rectangular surface" on line 33-35.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the corresponding at least one of: the third rectangular surface and the fourth rectangular surface” to “a corresponding at least one of: the third rectangular surface and the fourth rectangular surface” would overcome the rejections.
 Claim 15 recites the limitation "the corresponding at least one of: the third rectangular surface and the fourth rectangular surface" on line 36-38.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency.
Amending “the corresponding at least one of: the third rectangular surface and the fourth rectangular surface” to “a corresponding at least one of: the third rectangular surface and the fourth rectangular surface” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1).
With regard to claim 1, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015]
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the thin-film based thermoelectric module in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module. 
Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power), the electric power generation device comprising:
as a plurality of the thermoelectric modules (601 and 602, Fig. 6)
a plurality of hot plates (the combination of components 607, 603, and 608 cited to read on the claimed “hot plate” as it functions to transport a hot fluid and includes a plate shaped portion and the combination of components 608, 605, and 610 cited to read on the claimed “hot plate” as it functions to transport a hot fluid and includes a plate shaped portion, Fig. 6); and 
a plurality of cold plates (the combination of components 615, 604, and 613 cited to read on the claimed “cold plate” as it functions to transport a cold fluid and includes a plate shaped portion; see Fig. 6 depicting a single cited cold plate alternated by two cited hot plates but does not teach alternating with another cold plate; however, the general embodiment depicted in Fig. 2 teaches a plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the multiple hot plates 206, 207, 209 and multiple cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules; Bell et al. teaches the number of repeating alternations/stages provides for a desired incremental heat/cooling, see [0105]
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold plates in between each of which is a thermoelectric module of the plurality of thermoelectric modules (as noted above, Fig. 6 depicts a single cited cold plate alternated by two cited hot plates but does not teach alternating with another cold plate; however, the general embodiment depicted in Fig. 2 teaches a plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the multiple hot plates 206, 207, 209 and multiple cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules having first and second surfaces in surface contact; Bell et al. teaches the number of repeating alternations/stages provides for a desired incremental heat/cooling, see [0105]; thus it would have been obvious to a person having ordinary skill in the art to have selected a desirable number of repeating alternations/stages, which would provide for the claimed “alternating hot plates and cold plates”, in the embodiment of Fig. 6 because it would have led to providing a desired incremental heat/cooling),
the hot plate and the cold plate each being rectangular (the cited hot plate and the cited cold plate are cited to read on the claimed “each being rectangular” 
a third rectangular surface of the hot plate (such as the entire outer surface of the cited hot plate at components 607, 603, and 608 or the entire outer surface of the cited hot plate at components 608, 605, and 610 cited to read on the claimed “third rectangular surface of the hot plate” because they are depicted in Fig. 6 as a surface of the hot plate that includes a shape resembling a rectangle at components 603 or 605) and 
a fourth rectangular surface of the cold plate (such as the entire outer surface of the cited cold plate at components 615, 604, and 313 cited to read on the claimed “fourth rectangular surface of the cold plate” because it is depicted in Fig. 6 as a surface of the cold plate that includes a shape resembling a rectangle at component 604)
being parallel to one another (as depicted in Fig. 6, the cited third and fourth rectangular surfaces cited to read on the claimed “being parallel to one another” as they include portions at 603, 604, and 605 that are vertically parallel to each other) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric modules (as depicted in Fig. 6, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the each of the cited formed plurality of thin-film based thermoelectric modules), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 6 and see [0121] teaching either hot or cold); wherein
at least one of: the hot plate and the cold plate is at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers), wherein 
a rectangular inner wall of the at least one of: the hot plate and the cold plate includes a plurality of triangular corrugations directly thereon behind the corresponding at least one of: the third rectangular surface and the fourth rectangular surface of the at least one of: the hot plate and the cold plate within a thickness of the at least one of: the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the plurality of triangular corrugations to provide for the turbulent flow (see annotated Fig. 6 below depicting a plurality of triangular corrugations, or grooves having a shape resembling the top of a triangle, directly on a rectangular wall of at least one of 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively (see Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to 

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric power generation device and energy box of Bell et al., which includes the alternating hot and cold plates, because it would have led to producing electric current and voltage from converting thermal power to electrical power. 
With regard to claim 2, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1 and 2 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 3, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising the at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1 and 2 above, and in further view of Simonnin (U.S. Pub. No. 2011/0154811 A1).
With regard to claim 4, independent claims 1 is obvious over Kasichainula, Hiroshige et al., and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1 and 2 above, and in further view of Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 5, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.

However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1) and Bell et al. (U.S. Pub. No. 2008/0245398 A1), as applied to claims 1 and 2 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 6, independent claim 1 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises a door to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claim 6 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 7, dependent claim 6 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within the housing container 13 from being increased (see [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified .
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 8, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) distributed on
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).

Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power), the electric power generation device comprising:
as a plurality of the thermoelectric modules (601 and 602, Fig. 6)
a plurality of hot plates (the combination of components 607, 603, and 608 cited to read on the claimed “hot plate” as it functions to transport a hot fluid and includes a plate shaped portion and the combination of components 608, 605, and 
a plurality of cold plates (the combination of components 615, 604, and 613 cited to read on the claimed “cold plate” as it functions to transport a cold fluid and includes a plate shaped portion; see Fig. 6 depicting a single cited cold plate alternated by two cited hot plates but does not teach alternating with another cold plate; however, the general embodiment depicted in Fig. 2 teaches a plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the multiple hot plates 206, 207, 209 and multiple cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules; Bell et al. teaches the number of repeating alternations/stages provides for a desired incremental heat/cooling, see [0105]; thus it would have been obvious to a person having ordinary skill in the art to have selected a desirable number of repeating alternations/stages, which would provide for the claimed “plurality of cold plates”, in the embodiment of Fig. 6 because it would have led to providing a desired incremental heat/cooling), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold [0105]; thus it would have been obvious to a person having ordinary skill in the art to have selected a desirable number of repeating alternations/stages, which would provide for the claimed “alternating hot plates and cold plates”, in the embodiment of Fig. 6 because it would have led to providing a desired incremental heat/cooling),
the hot plate and the cold plate each being rectangular (the cited hot plate and the cited cold plate are cited to read on the claimed “each being rectangular” because they are depicted in Fig. 6 as having a shape resembling a rectangle at components 603 and 602) and 
a third rectangular surface of the hot plate (such as the entire outer surface of the cited hot plate at components 607, 603, and 608 or the entire outer surface of the cited hot plate at components 608, 605, and 610 cited to read on the 
a fourth rectangular surface of the cold plate (such as the entire outer surface of the cited cold plate at components 615, 604, and 313 cited to read on the claimed “fourth rectangular surface of the cold plate” because it is depicted in Fig. 6 as a surface of the cold plate that includes a shape resembling a rectangle at component 604)
being parallel to one another (as depicted in Fig. 6, the cited third and fourth rectangular surfaces cited to read on the claimed “being parallel to one another” as they include portions at 603, 604, and 605 that are vertically parallel to each other) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric modules (as depicted in Fig. 6, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the each of the cited formed plurality of thin-film based thermoelectric modules), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 6 and see [0121]
at least one of: the hot plate and the cold plate is at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers), wherein 
a rectangular inner wall of the at least one of: the hot plate and the cold plate includes a plurality of triangular corrugations directly thereon behind the corresponding at least one of: the third rectangular surface and the fourth rectangular surface of the at least one of: the hot plate and the cold plate within a thickness of the at least one of: the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the plurality of triangular corrugations to provide for the turbulent flow (see annotated Fig. 6 below depicting a plurality of triangular corrugations, or grooves having a shape resembling the top of a triangle, directly on a rectangular wall of at least one of the cited hot and cold plates, such as the entire internal surface of the cited hot plate at components 607, 603, and 608 or the entire internal surface of the cited hot plate at components 608, 605, and 610 cited to read on the claimed “rectangular wall” as they form walls which have a shape resembling a rectangle at components 603 and 605, within a thickness of the at least one of the hot plate 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of flowing, for example, a hot fluid and structurally capable of flowing, for example, a cold fluid, which would generate the electric power based on maintaining, at least for the duration immediately after flowing the hot and cold fluids, a temperature difference).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric 
Kasichainula, as modified above, does not disclose wherein the container comprises a door to enable access to the electric power generation device.
However, Rubinstein discloses an energy box (see Fig. 3) and teaches including an access door on the housing walls in order to provide, to permit replacement, maintenance, or repair of the various components within the housing (see line 1-12, column 3).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
With regard to claim 9, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286] teaching “water as the working fluid” in which water would be an obvious selection based on its suitability for its intended use, in the instant case a working fluid, see MPEP 2144.07).
 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 10, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as .
With regard to claim 11, independent claims 8 is obvious over Kasichainula, Hiroshige et al., and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 12, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
[0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 13, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an air vent, as suggested by Obata, because it would have led to preventing air pressure within the container from being increased.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claims 8 and 9 above, and in further view of Moczygemba (U.S. Pub. No. 2014/0096808 A1).
With regard to claim 14, independent claim 8 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Rubinstein under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not teach wherein the at least one of: the hot plate and the cold plate is made of anodized aluminum.
However, Moczygemba discloses an energy boy (see Fig. 1 and Abstract) and discloses hot and cold plates may include anodized aluminum (see [0038]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the anodized aluminum material of Moczygemba for the material of the cold and hot plate in the energy box of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended .
Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1).
With regard to claim 15, Kasichainula discloses an energy device generating electric power at utility scale, comprising: 
a thin-film based thermoelectric module (see Fig. 2 depicting thin-film based thermoelectric module 200), the thin-film based thermoelectric module comprising
pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another as they from vertically standing structures including N-type and P-type thermoelectric elements, see Fig. 2) distributed on
a flexible substrate (see [0015] teaching the substrate may “flexible”).

Kasichainula does not explicitly teach wherein the flexible substrate has a dimensional thickness less than or equal to 25 µm.
[0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for being or deforming of the module. 
Kasichainula, as modified above, does not teach the thin-film based thermoelectric modules is less than or equal to 100 µm in dimensional thickness.
However, Kasichainula teaches “The flexible nature of the thin film thermoelectric device 200 makes it well suited for applications where heat is being harvested from irregular, curved, or dynamic surfaces” (see [0078]). Kasichainula teaches “If the power source were to be rigid, the device may be uncomfortable to wear; furthermore, a rigid device may not be making contact with a person's body as efficiently as a device which is flexible, and can conform to the person's body” (see [0079]). 
The thickness of the thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).

Kasichainula generally exemplifies applications for the formed thin-film based thermoelectric module, such as on pipes carrying liquids (see [0076]), but does not teach the claimed electric power generation device.
However, Bell et al. discloses an energy box (see Fig. 4B) including an application for a thermoelectric module applied to pipes carrying fluids (see Fig. 2). 
Bell et al. teaches applying the thermoelectric module in
a container (see for example the thermoelectric devices of Bell et al. containable within housing 714/715, Fig. 7A); and
an electric power generation device housed within the container (200, Fig. 2 and see [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power), the electric power generation device comprising:
as a plurality of the thermoelectric modules (601 and 602, Fig. 6)
a plurality of hot plates (the combination of components 607, 603, and 608 cited to read on the claimed “hot plate” as it functions to transport a hot fluid and includes a plate shaped portion and the combination of components 608, 605, and 
a plurality of cold plates (the combination of components 615, 604, and 613 cited to read on the claimed “cold plate” as it functions to transport a cold fluid and includes a plate shaped portion; see Fig. 6 depicting a single cited cold plate alternated by two cited hot plates but does not teach alternating with another cold plate; however, the general embodiment depicted in Fig. 2 teaches a plurality of thermoelectric modules 201, 211, 212, 213, and 218 in surface contact with the multiple hot plates 206, 207, 209 and multiple cold plates 202, 203, 205 forming an electric power generation device 200 comprising a plurality of alternating hot plates 206, 207, 209 and cold plates 202, 203, 205 in between each of which is a thermoelectric module 201, 211, 212, 213, and 218 of the formed plurality of thermoelectric modules; Bell et al. teaches the number of repeating alternations/stages provides for a desired incremental heat/cooling, see [0105]; thus it would have been obvious to a person having ordinary skill in the art to have selected a desirable number of repeating alternations/stages, which would provide for the claimed “plurality of cold plates”, in the embodiment of Fig. 6 because it would have led to providing a desired incremental heat/cooling), wherein the each thin-film based thermoelectric module further comprises
a first surface and a second surface in surface contact with a hot plate of the plurality of hot plates and a cold plate of the plurality of cold plates respectively to form the electric power generation device such that the electric power generation device comprises a plurality of alternating hot plates and cold [0105]; thus it would have been obvious to a person having ordinary skill in the art to have selected a desirable number of repeating alternations/stages, which would provide for the claimed “alternating hot plates and cold plates”, in the embodiment of Fig. 6 because it would have led to providing a desired incremental heat/cooling),
the hot plate and the cold plate each being rectangular (the cited hot plate and the cited cold plate are cited to read on the claimed “each being rectangular” because they are depicted in Fig. 6 as having a shape resembling a rectangle at components 603 and 602) and 
a third rectangular surface of the hot plate (such as the entire outer surface of the cited hot plate at components 607, 603, and 608 or the entire outer surface of the cited hot plate at components 608, 605, and 610 cited to read on the 
a fourth rectangular surface of the cold plate (such as the entire outer surface of the cited cold plate at components 615, 604, and 313 cited to read on the claimed “fourth rectangular surface of the cold plate” because it is depicted in Fig. 6 as a surface of the cold plate that includes a shape resembling a rectangle at component 604)
being parallel to one another (as depicted in Fig. 6, the cited third and fourth rectangular surfaces cited to read on the claimed “being parallel to one another” as they include portions at 603, 604, and 605 that are vertically parallel to each other) and
in surface contact with the first surface and the second surface of the each  thin-film based thermoelectric modules (as depicted in Fig. 6, the cited third and fourth rectangular surfaces in surface contact with the cited first surface and the cited second surface of the each of the cited formed plurality of thin-film based thermoelectric modules), and
the hot plate being at a higher temperature than the cold plate (see [0121] teaching either hot or cold), wherein
a supply of a first fluid and a second fluid is provided to the hot plate and the cold plate respectively to enable the hot plate to be at the higher temperature than the cold plate (see Fig. 6 and see [0121]
at least one of: the hot plate and the cold plate is at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough (at least one of: the cited hot plate and the cited cold plate are designed at least partially hollow for a turbulent flow of a corresponding at least one of: the first fluid and the second fluid therethrough as depicted in Fig. 6 which shows non-linear grooves and changing diameters in each hollow at least one of the hot plate and the cold plate which would provide for some degree of turbulent flow; also see Fig. 6 depicting fan/pump 609 with propellers), wherein 
a rectangular inner wall of the at least one of: the hot plate and the cold plate includes a plurality of triangular corrugations directly thereon behind the corresponding at least one of: the third rectangular surface and the fourth rectangular surface of the at least one of: the hot plate and the cold plate within a thickness of the at least one of: the hot plate and the cold plate based on the at least partial hollowness thereof such that the corresponding at least one of: the first fluid and the second fluid is obstructed by the plurality of triangular corrugations to provide for the turbulent flow (see annotated Fig. 6 below depicting a plurality of triangular corrugations, or grooves having a shape resembling the top of a triangle, directly on a rectangular wall of at least one of the cited hot and cold plates, such as the entire internal surface of the cited hot plate at components 607, 603, and 608 or the entire internal surface of the cited hot plate at components 608, 605, and 610 cited to read on the claimed “rectangular wall” as they form walls which have a shape resembling a rectangle at components 603 and 605, within a thickness of the at least one of the hot plate 

    PNG
    media_image1.png
    536
    478
    media_image1.png
    Greyscale

Annotated Fig. 6
the energy box generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric [0107] teaching application of the cited formed thermoelectric module as the cited electric power generation device 200 can be used to produce electric current and voltage converting thermal power to electrical power cited to read on the claimed “at utility scale” as it is on a scale that is useable; the cited energy box is cited to read on the claimed “generates the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively” because it is structurally capable of generating the electric power at utility scale through the electric power generation device based on maintaining a temperature difference between the first surface and the second surface of the each thermoelectric module based on the surface contact thereof with the hot plate and the cold plate respectively as it comprises the cited hot plate and cited cold plate structurally capable of flowing, for example, a hot fluid and structurally capable of flowing, for example, a cold fluid, which would generate the electric power based on maintaining, at least for the duration immediately after flowing the hot and cold fluids, a temperature difference).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in art to have modified the thin-film based thermoelectric module of Kasichainula by applying is as a plurality of thermoelectric modules in the cited electric 
Kasichainula, as modified above, does not disclose wherein the container is made of plastic.
However, Bohl discloses an energy box (see Fig. 2) and teaches the container/housing can be formed from a material having strong, rigid, and rugged material properties, such as molded plastic (see [0020]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the plastic material exemplified in Bohl for the material of the container of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a container/housing of a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have led to a container with strong, rigid, and rugged material properties.
With regard to claim 16, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., and Bohl et al. under 35 U.S.C. 103 as discussed above. Bell et al. discloses wherein
at least one of: the first fluid and the second fluid being one of: water (see [0286].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15 and 16 above, and in further view of Stachurski (U.S. Patent No. 4,125,122).
With regard to claim 17, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above. 
Kasichainula, as modified above, does not disclose comprising at least one of: the hot plate and the cold plate being made of one of: steel, a ceramic material and anodized aluminum.
However, Stachurski discloses a method (see Title and Abstract) and teaches pipes for circulating working fluids for a thermoelectric device can be made of steel (see column 4 “steel”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material exemplified by Stachurski for the material of the hot plate and cold plate of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a pipe material for circulating working fluid for a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as .
With regard to claim 18, independent claims 15 is obvious over Kasichainula, Hiroshige et al., Bell et al., and Bohl under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the at least one of: the hot plate and the cold plate being painted.
However, Simonnin discloses a method, see [0001], and teaches a hollow hot plate for carrying hot fluid can be painted in order to ensure electrical insulation (see [0068]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, to include painting the hot plate, as suggested by Simonnin, because it would have led to ensuring electrical isolation of the hot plate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), and Bohl (U.S. Pub. No. 2012/0073620 A1), as applied to claims 15 and 16 above, and in further view of Rubinstein (U.S. Patent No. 3,881,962).
With regard to claim 19, independent claim 15 is obvious over Kasichainula in view of Hiroshige et al. and Bell et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose wherein the container comprises at least one of: a door to enable access to the electric power generation device.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an access door, as suggested by Rubinstein, because it would have provided, permitted replacement, maintenance, or repair of the various components within the housing.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), Bell et al. (U.S. Pub. No. 2008/0245398 A1), Bohl (U.S. Pub. No. 2012/0073620 A1), and Rubinstein (U.S. Patent No. 3,881,962), as applied to claim 19 above, and in further view of Obata (U.S. Pub. No. 2008/0054755 A1).
With regard to claim 20, dependent claim 19 is obvious over Kasichainula in view of Hiroshige et al., Bell et al., Bohl, and Rubinstein under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose the container further comprising a plurality of air vents to decrease air pressure within the container and to increase air circulation in and out of the energy box.
However, Obata discloses a thermoelectric device (see Title) and teaches a housing container 13 which includes an air vent 18 formed to prevent air pressure within [0028]). Obata teaches the air vent increases air circulation in and out of the housing container as depicted in Fig. 2.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the container of Kasichainula, as modified above, to include an air vent, as suggested by Obata, because it would have led to preventing air pressure within the container from being increased.

Response to Arguments
Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                  
June 16, 2021